Citation Nr: 1532350	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel







INTRODUCTION

The Veteran had active duty service from January 1980 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for pes planus.  In February 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2014, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in April 2014.  

In July 2014, the Board remanded the claim so that additional development could be undertaken, namely, so that updated VA treatment records from the Memphis VA Medical Center (VAMC) and an addendum opinion could obtained.  As discussed below, updated VA treatment records from the Memphis VAMC and an August 2014 addendum opinion have been successfully obtained.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's enlistment examination report reveals a finding of pes planus.

2.  Bilateral pes planus pre-existed service and did not undergo a permanent increase in disability as result of active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder, to include bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to service connection for bilateral pes planus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this regard, a letter sent to the Veteran in April 2011 provided the notice required under the VCAA, including the evidence and information necessary to substantiate his claim on appeal, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, VA examination and treatment records.

The RO arranged for the Veteran to undergo a VA examination in July 2012 for his feet condition and an August 2014 addendum opinion have been obtained.  The Board finds that the resulting examination and addendum report are adequate for the purpose of determining entitlement to the service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The Board is also satisfied that there has been substantial compliance with the July 2014 remand directives, which included attempting to obtain the outstanding private treatment records, and a VA addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Service Connection for Bilateral Foot Disorder

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran, who served during peacetime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except for defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b)(1).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  That notwithstanding, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  In other words, the presumption of aggravation only arises "where the pre-service disability underwent an increase in severity during service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

If the presumption of aggravation arises under 38 U.S.C.A. § 1153, then the burden shifts, from the Veteran, to the government to rebut by clear and unmistakable evidence establishing that the pre-existing condition was not aggravated during service, or by clear and unmistakable evidence establishing that any increase in disability is due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Cotant v. Principi, 17 Vet. App. 117, 131 (2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 29178 (July 16, 2003); see also Wagner and Hunt, both supra.


Background

The Veteran essentially contends that his bilateral pes planus was aggravated by service.

The service treatment records contain an October 1979 entrance examination report, which reveals a finding of asymptomatic pes planus.  In March 1982, the Veteran presented with symptoms of fallen arches and foot pain, when standing for more than 30 minutes, for which the Veteran was put on a no running, marching, or patrol duty profile.  Upon separation examination in November 1982, the Veteran's feet were clinically evaluated as normal.

VA treatment from the Memphis VA Medical Center (VAMC) includes a June 2012 orthopedic consultation report, which revealed that the Veteran complained of right foot pain.  The Veteran reported that he had no trauma to the foot.  A physical examination of the right foot revealed hallux rigidus, and that the skin of the foot was warm, dry and smooth without callosus or signs of impending ulcerations.  Also, the clinician found no swelling, tenderness, or infection.  The Veteran demonstrated a full range of motion of the ankle and phalanges without difficulty.  The diagnosis was of right foot pain, for which the Veteran was referred to a podiatrist for further treatment.  A July 2012 podiatry note revealed that the Veteran complained of pain in the ankles, and in the arches of both feet.  A physical examination revealed normal skin color and texture without evidence of edema.  The Veteran was found to have bilateral pes planus and no other orthopedic deformity.  The podiatrist provided an assessment of pes planus, ankle pain, and status post bunionectomy, for which custom shoes and orthotic were prescribed

The Veteran was provided a VA examination in July 2012.  With regards to the Veteran's medical history, the examiner found that the Veteran was inducted to active duty with pes planus and he received treatment once in service.  Upon his separation examination, there were no complaints or abnormality found.  A physical examination revealed pain on manipulation of both feet and extreme tenderness of the plantar surface, but no swelling, calluses or other deformity other than pes planus.  The examiner found no other pertinent physical findings, complications, condition, signs or symptoms.  The examiner noted that an imaging study of the feet has been performed, and there is documented degenerative or traumatic arthritis in both feet.  The examiner opined that the Veteran was noted to have pes planus at induction, but there is no evidence of a chronic increased in his condition.  Accordingly, the examiner opined that it is not likely that active duty caused the problem or aggravated the problem.

VA treatment records from the Memphis VAMC dated through October 2014 have been associated with his file.  A May 2014 podiatry record indicates that the Veteran was recently diagnosed with diabetes, and that he was seen for a diabetic foot check-up.  It was noted that the Veteran was very pleased with his orthopedic shoes and braces.

In August 2014, a VA addendum opinion was provided by the July 2012 VA examiner.  The examiner provided that a review of the claims file was conducted.  He opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  By way of rationale, the examiner provided that he had reviewed the medical records, to include VBMS and the July 2012 VA examination that he had performed, and found no evidence of cause or aggravation from active duty.  The Veteran received treatment for his flat feet on one occasion and was given a flat feet profile.  In March 1982, he was evaluated by a podiatrist who found good muscle strength and pes planus "on and off" with weight bearing activity and was returned to duty.  Therefore, the examiner found no evidence of aggravation by active duty and only intermittent periods of symptoms with weight bearing activity.  The examiner also concluded that the Veteran was diagnosed with degenerative joint disease in the feet 32 years after active duty; therefore, this condition is also more likely secondary to the normal aging process.  

A September 2014 podiatry note revealed that the Veteran was present for a diabetic foot checkup and needed new orthopedic shoes.  The physician noted that the Veteran underwent a bunionectomy in both feet in 2003 with good results, but orthotics is not able to stabilize his feet and ankles.   

Analysis

A review of the Veteran's service treatment records reveal that the October 1979 entrance examination reveals a finding of asymptomatic pes planus.  Inasmuch as the Veteran's feet were not of sound condition at enlistment, the Board finds that he is not entitled to the presumption of soundness, and that service connection may only be established upon a showing of aggravation.  See Paulson v. Brown, 7 Vet. App. 466, 468 (1995).

In deciding a claim based on aggravation, the question turns on whether there has been any measurable worsening of the disability during service, and then on whether such worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. at 296-97.

With regard to whether the Veteran's pre-existing pes planus was aggravated or permanently worsened by service, the August 2014 VA examiner found that the condition was "less likely than not" caused or aggravated by service.  With regard to the Veteran's degenerative joint disease, the examiner found the first diagnosis to be 32 years after service and is therefore more likely secondary to the normal aging process.  The Board finds that the VA examiner's opinion to be highly probative to the question at hand.  Here, the VA examiner referenced the finding of asymptomatic pes planus noted on the entrance examination.  The Veteran was treated on one occasion for fallen arches and foot pain in service.  In a March 1982 podiatry note, the Veteran was found to have good muscle strength, pes planus symptoms upon weight bearing activity, and was returned to active duty.  Therefore, the examiner concluded that there was no evidence of aggravation during active duty, explaining that the evidence only indicated "intermittent" pes planus symptoms with weight bearing activity.

A review of the record does not support a finding that the Veteran's bilateral pes planus increased in disability during service.  Service treatment records showed that the Veteran had asymptomatic pes planus upon entry onto active duty service and was treated on one occasion for weight bearing symptoms during service.  In fact, the March 1982 podiatrist found good muscle strengths and "on and off" pes planus with weight bearing activity.  A November 1982 separation examination revealed no pertinent abnormalities, and clinical evaluation of the feet yielded normal findings.  The post-service treatment records disclose no complaints or findings of pes planus or any other foot problems until June 2012, which is over thirty years since the Veteran's active duty service.  Likewise, a diagnosis of arthritis of the feet was not indicated until around July 2012, which is also over thirty years after his active duty service.  Significantly, however, none of the evidence contains a medical opinion to support the Veteran's contentions that his pre-existing bilateral foot disorder was aggravated during service.  According to the August 2014 VA examination report, the examiner provided no opinion that the bilateral pes planus increased in disability during the Veteran's period of service, or that any current foot ailment, including arthritis of the feet, represented a worsening of the underlying foot disorder as a result of any incident of military service.  Indeed, the medical evidence, in its entirety, establishes the Veteran's bilateral pes planus is symptomatic; in that, it causes the Veteran intermittent periods of pain upon weight bearing activity, but such evidence does not establish aggravation or a permanent worsening as a result of service.  See Crowe and Hunt, both supra.  Hence, the Veteran has not met his burden and the presumption of aggravation does not attach in this case.

In reaching this decision, the Board has considered the Veteran's allegation that service connection is warranted because his foot disorder was aggravated by marching and running during his period of military service.  The Veteran, however, as a lay person, is not competent to offer a medical opinion as to the aggravation of any pre-existing foot disorder, to include bilateral pes planus and degenerative joint disease of the feet, during his period of active duty service.  In this respect, while the Veteran can report his symptoms, his statements as to cause of any claimed aggravation must be supported by competent medical evidence, and not merely allegations.  No such evidence has been presented.  Hence, the Veteran's statement, standing alone, cannot service as a predicate for establishing service connection for a bilateral foot disorder.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral pes planus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, entitlement to service connection for a bilateral foot disorder, to include pes planus, must be denied.



ORDER

Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


